      Case 3:20-cv-01526-L Document 26 Filed 12/02/20         Page 1 of 4 PageID 416



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 Tasia Williams and Vincent Doyle,           §
                                             §
         Plaintiffs,                         §
                                             §
 v.                                          §   CIVIL ACTION NO. 3:20-CV-1526-L
                                             §
                                             §
 CITY OF DALLAS, TEXAS; ULYSHA               §
 RENEE HALL Chief of Police, Dallas          §
 Police Department. In her individual        §
 capacity; and JOHN DOE POLICE               §
 OFFICERS 1–50,                              §
                                             §
         Defendants.                         §


                       JOINT SETTLEMENT STATUS REPORT

       Pursuant to the Court’s Scheduling Order dated September 3, 2020 [Doc. 19]
(“Order”) requiring the Parties to confer and file a Settlement Status Report by December
2, 2020 (“Report”), the Parties, Plaintiffs Tasia Williams and Vincent Doyle (collectively,
“Plaintiffs”), and Defendants City of Dallas, Texas, and Dallas Police Department Chief
of Police Ulysha Reneé Hall, file this Report and state:

Settlement Status Report: Counsel for the Parties, George Oginni, Morgan McPheeters,
and Michelle Simpson-Tuegel for Plaintiffs, and Tatia R. Wilson for Defendants, conferred
via ZOOM on November 30, 2020, and discussed the possibility of settlement and timing
of potential settlement negotiations.

Assessment of Settlement Prospects: The Parties agree that settlement may be possible
through mediation; however, they believe that settlement negotiations would be more
beneficial after meaningful discovery.

Status of Settlement Negotiations: Offers of settlement have not been made by either
side, and the Plaintiffs anticipate needing additional discovery before they can be made.
Defendants likewise will need to conduct discovery to evaluate the Plaintiffs’ alleged
claims and damages properly. Defendants moreover believe that settlement negotiations
at this stage in the litigation are premature because they intend to file dispositive motions
that could dispose of all or some of the Plaintiffs’ claims.


                                                                                      PAGE 1
   Case 3:20-cv-01526-L Document 26 Filed 12/02/20           Page 2 of 4 PageID 417


Positions Regarding Mediation or ADR: The Parties are amenable to mediation or ADR.
The Plaintiffs believe that mediation or ADR would be most effective after the parties have
conducted some meaningful discovery. The Parties intend to confer again in the next
month to discuss selecting a mutually agreeable mediator and possible dates for mediation
in 2021.


Respectfully Submitted,

By:/s/ Michelle Simpson Tuegel
Michelle Simpson Tuegel
TX Bar No. 24075187
Admitted
THE SIMPSON TUEGEL LAW FIRM
3301 Elm St.
Dallas, Texas 75226
214-774-9121 (P)
214-614-9218 (F)
michelle@stfirm.com

Daryl K. Washington
TX Bar No. 24013714
Admitted
WASHINGTON LAW FIRM, PC
325 N. St. Paul St., Suite 3950
Dallas, Texas 75201
214-880-4883 (P)
214-751-6685 (F)
dwashington@dwashlawfirm.com

Daniel A. Dailey, Esq.
IL Bar No. 6312616
Admitted
ddailey@kingdomlitigators.com
Tatiuana J. Holland, Esq.
TX Bar No. 24090519
Pro Hac Vice Admission Pending
tjh@tjhollandlaw.com
Adam Greenfield
TX Bar No. 24075494
Admitted
KINGDOM LITIGATORS, INC.,
A Public Interest Law Firm
100 Crescent Court Ste. 700
Dallas, Texas 75201
(214) 422-9350 (P)
(469)736-0022 (F)
                                                                                    PAGE 2
   Case 3:20-cv-01526-L Document 26 Filed 12/02/20   Page 3 of 4 PageID 418


Morgan A. McPheeters
TX Bar No. 24081279
Admitted
MCPHEETERS LAW, PLLC
4447 N. Central Expy., Suite 101 #158
Dallas, Texas 75205
469-862-8233 (P)
morgan@mcpheeterslaw.com

Jessica Foster
TX Bar No. 24094123
Admitted
1408 N. Riverfront Blvd., Suite 241
Dallas, Texas 75207
(214) 865-9742 (P)
jfoster@jfosterlegal.com

George Oginni
TX Bar No. 24108191
Pro Hac Vice Admission Pending
LEO & OGINNI TRIAL LAWYERS, PLLC
3801 Kirby, Suite 605
Houston, Texas 77098
(713) 280-3204 (P)
george@helpishere.law

ATTORNEYS FOR PLAINTIFFS




                                                                        PAGE 3
    Case 3:20-cv-01526-L Document 26 Filed 12/02/20   Page 4 of 4 PageID 419


Respectfully submitted,

CITY ATTORNEY OF THE CITY OF DALLAS

Christopher J. Caso
City Attorney

s/ Tatia R. Wilson
Tatia R. Wilson
Executive Assistant City Attorney
Texas State Bar No. 00795793
tatia.wilson@dallascityhall.com

Stacy Jordan Rodriguez
Executive Assistant City Attorney
Texas State Bar No. 11016750
stacy.rodriguez@dallascityhall.com

Molly Parks Ward
Senior Assistant City Attorney
Texas State Bar No. 24046589
molly.ward@dallascityhall.com

Devin Q. Alexander
Senior Assistant City Attorney
Texas State Bar No. 24104554
devin.alexander@dallascityhall.com

7DN Dallas City Hall
1500 Marilla Street
Dallas, Texas 75201
Telephone: 214-670-3519
Telecopier: 214-670-0622

 Attorneys for Defendants City of Dallas,
and Chief U. Reneé Hall




                                                                         PAGE 4
